DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed January 1, 2021. Claims 1, 12-13, 23-24, 29, and 34-35 have been amended, claims 2-4, 6, 20-22, 25-28, and 30-33 have been cancelled and no new claims have been added. Thus, claims 1, 5, 7-19, 23-24, 29, and 34-35 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 6-7 recite the manifold assembly and manifold block are part of the ventilator system and claim 19, lines 1-2 recite the manifold block is located in the source of pressurized air, the limitations contradict the fig 1A with the manifold assembly in the ventilator.
In claim 1, lines 8 and 15 “its” is unclear. It is indefinite what the term is referring.
Claim 1 recites the limitation "the exterior surfaces" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, line 2 the limitation “to control valves” is unclear what valves are being referenced.
All remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 7-10, 13-19, 23-24, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chalvignac (2002/0014239) in view of Hoffmann (2008/0223368), Cox (4,206,754), Sherman (9180266), and Kerechanin (2003/0172931).

    PNG
    media_image1.png
    385
    568
    media_image1.png
    Greyscale

With respect to claim 1, Chalvignac discloses a positive pressure ventilator system (10, fig 1) for providing respiratory support to a patient (see [0002], lines 1-4), the ventilator system comprising a ventilator (12, fig 1) with a source of pressurized air (fan unit or fan wheel, see [0060], lines 2-3), a manifold assembly (14; 16; 18; 24; 28; 30, fig 1) comprising a manifold block (see annotated figure 1 above), a main inspiratory valve (16; 24, fig 1), and a continuous bleed aperture (bypass conduit; 18, fig 1), and a tubing system (14; 28; 30, fig 1) connected to the ventilator and to the patient (see continuous flow between element 12 and 15 in fig 1) wherein the ventilator provides a continuous flow of air via the continuous bleed aperture (see [0061], lines 5-7) to the tubing system; the manifold assembly comprises a main inspiratory valve (16; 24, fig 1), and a continuous bleed aperture (bypass conduit; 18, fig 1),
Chalvignac lacks the manifold assembly comprising a manifold block for holding the main components of the ventilator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold assembly of Chalvignac to include the manifold block as taught by Kerechanin so as to enclose all the operating components in one convenient location.
The modified Chalvignac shows the block comprises of 3 chambers (see compartments in fig 4 of Kerechanin) but lacks the main inspiratory valve being a diaphragm valve which comprises a diaphragm.
However, Hoffmann teaches a valve assembly (1, fig 1 of Hoffmann) which is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) and includes a diaphragm (7/10, fig 1 of Hoffmann).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the main inspiratory valve of Chalvignac with the diaphragm valve as taught by Hoffmann in the first chamber, so as to replace one known valve with another.
Further, the modified Chalvignac shows an inspiratory valve first connector (see annotated fig 1 of Chalvignac), which is a chamber into which gas from the source of pressurized air enters the manifold block (air follows a flow path); an inspiratory valve second connector (see annotated fig 1 of Chalvignac), which is a chamber connected on its proximal end to the tubing system ( that leads to the patient and is separated from inspiratory valve first connector by 
However, Cox teaches a ventilator system (fig 1 of Cox) with an inspiratory valve controller (22, fig 1 of Cox).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Chalvignac to include the inspiratory and exhalation valve controllers on the exterior of the manifold block so as to have precise control over the inspiratory and exhalation valves.
Further, the modified Chalvignac shows a wall that separates the second and third chamber (see hole between elements 14 and 18 in fig 1 of Chalvignac) and the flow paths and operating main operating components created within the manifold block (see modification by Kerechanin above; all components enclosed in main ventilator) but lacks an anti-asphyxia valve.
However, Sherman teaches a ventilator system (see col. 1, lines 11-14 of Sherman) with an anti-asphyxia valve (‘anti-asphyxia valve’, fig 3 of Sherman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold block of the modified Chalvignac to include within its walls an anti-asphyxia valve as taught by Sherman, so as to provide a safety element for the user.	
With respect to claim 5, the modified Chalvignac shows a flow meter assembly (flow rate sensor; 22, fig 1) on the tubing system (see sensor (22) located in inhalation tube (14) in fig 1).
With respect to claim 7, the modified Chalvignac shows that the tubing system includes an inhalation tube (14, fig 1 of Chalvignac) and an exhalation tube (30, fig 1 of Chalvignac), in the two limb ventilator (exhalation and inhalation branch to different paths in fig 1 of 
With respect to claim 8, the modified Chalvignac shows that the exhalation tube (30, fig 1 of Chalvignac) comprises an exhalation valve (32 and 34, fig 1 of Chalvignac).
With respect to claim 9, the modified Chalvignac shows a PEEP valve (one of 16; 24; 20, fig 1 of Chalvignac) located in a combined assembly with exhalation valve (the PEEP valve (16; 24; 20 of Chalvignac) is located on the exaltation tube, thus works in combination with the exhaling).
With respect to claim 10, the modified Chalvignac shows the ventilator system (10, fig 1 of Chalvignac) but lacks the ventilator comprising an anti-asphyxia valve. 
However, Sherman teaches a ventilator system (see col. 1, lines 11-14 of Sherman) with an anti-asphyxia valve (‘anti-asphyxia valve’, fig 3 of Sherman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold block of the modified Chalvignac to include within its walls an anti-asphyxia valve as taught by Sherman, so as to provide a safety element for the user.
With respect to claim 13, the modified Chalvignac shows that the continuous bleed aperture comprises a small diameter hole (bypass (18) is a small tube that only allows a small flow rate to pass through, therefore it is a small diameter hole). 
With respect to claim 14, the modified Chalvignac is silent regarding the volume of air flow through the aperture ranges from 1%-10% of the volume of air flow through the inspiratory 
With respect to claim 15, the modified Chalvignac is silent regarding the ratio between the free flow areas is 2 mm2 to 400 mm2. However, the free flow area of the aperture (see annotated Chalvignac fig 1 above) is greater than the free flow area of the inspiratory valve (see annotated Chalvignac fig 1 above) resulting in a ratio greater than 1. Therefore, choosing the ratio from the range is considered an obvious design choice since it holds no criticality.
With respect to claim 16, the modified Chalvignac is silent regarding the diameter of the bleed aperture between 0.5 and 2.5 mm. Choosing the air flow from the range is considered an obvious design choice since it holds no criticality and one of ordinary skill in the art would want a small diameter i.e. <2.5 mm to ensure slow flow through the conduit to the patient.
With respect to claim 17, the modified Chalvignac shows that during an inspiratory cycle the exhalation valve is closed to air flow (see [0067], lines 3-5 of Chalvignac) and a stream of air flowing through the main inspiratory valve combines with a stream of air flowing through the continuous bleed aperture (the flow through the aperture is constant so it would always combine with the inspiratory flow) and the combined streams flow through the inhalation tube (directions of arrows in fig 1 of Chalvignac) to the patient. 
With respect to claim 18, the modified Chalvignac shows that during an expiratory cycle the main inspiratory valve is closed to air flow (see [0061], lines 3-5 of Chalvignac) and a stream of air flowing through the continuous bleed aperture flows into the inhalation tube and combines with a stream of exhaled air flowing from the patient into exhalation tube (since the flow through the aperture is constant it would always combine with the exhalation flow) and the combined 
With respect to claim 19, the modified Chalvignac shows the manifold block is located in the source of pressurized air (see annotated fig 1 of Chalvignac above).
With respect to claim 34, the modified Chalvignac shows the main inspiratory valve (16; 24, fig 1 of Chalvignac) is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) comprising an inspiratory valve first connector (see annotated fig 1 of Chalvignac), which is a chamber into which gas from the source of pressurized air enters the manifold block (air follows a flow path); an inspiratory valve second connector (see annotated fig 1 of Chalvignac), which is a chamber connected on its proximal end to the tubing system ( that leads to the patient and is separated from inspiratory valve first connector by a wall containing continuous bleed aperture; and a diaphragm (7/10, fig 1 of Hoffmann).
With respect to claim 23, Chalvignac discloses a manifold block (see annotated Chalvignac fig 1 above) for use in a positive pressure ventilator system (10, fig 1 of Chalvignac) comprising a ventilator (12, fig 1 of Chalvignac) for providing respiratory support to a patient, the manifold block comprising, within its interior, a main inspiratory valve (16;24, fig 1 of Chalvignac), a continuous bleed aperture (bypass conduit; 18, fig 1 of Chalvignac), and flow paths (see flow of arrows in fig 1 of Chalvignac) needed for connecting and operating main operating components of the ventilator (see fig 1 of Chalvignac), wherein the flow paths are provided as tunnels within the walls of the manifold block (manifold block (see annotated fig 1 of Chalvignac) contains tubing which are tunnel-like in the manifold block), but lacks an anti-asphyxia valve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold block of the modified Chalvignac to include within its walls an anti-asphyxia valve as taught by Sherman, so as to provide a safety element for the user.
Further, the modified Chalvignac lacks the manifold block having several chambers with a first, second, and third chambers.
However, Kerechanin teaches a portable ventilator (10, fig 1) with a manifold assembly (INHALATION CONNECTOR/COMPRESSOR 1/COMPRESSOR 2/16/26/50/52/84, fig 3) comprising a manifold block (MAIN VENTILATOR CASE, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold assembly of Chalvignac to include the manifold block as taught by Kerechanin so as to enclose all the operating components in one convenient location.
Further, the modified Chalvignac lacks an inspiratory valve controller.
However, Cox teaches a ventilator system (fig 1 of Cox) with an inspiratory valve controller (22, fig 1 of Cox) for opening and closing the valve (see col. 2, lines 39-41 and 62-63 of Cox).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Chalvignac to include the inspiratory and exhalation valve controllers so as to have precise control over the inspiratory and exhalation valves.

However, Hoffmann teaches a valve assembly (1, fig 1 of Hoffmann) which is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) and includes a diaphragm (7/10, fig 1 of Hoffmann).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the main inspiratory valve of Chalvignac with the diaphragm valve as taught by Hoffmann, so as to replace one known valve with another.
With respect to claim 24, the modified Chalvignac shows that the manifold block comprises the inspiratory valve controller (22, fig 1 of Cox) and an exhalation valve controller (34, fig 1 of Chalvignac) attached to its exterior surfaces.
With respect to claim 34, the modified Chalvignac shows the main inspiratory valve (16; 24, fig 1 of Chalvignac) is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) comprising a second chamber (see claim 1 above), the third chamber (see claim 1 above), and the diaphragm (see col 4, lines 24-26 of Hoffmann).
With respect to claim 35, the modified Chalvignac shows the main inspiratory valve (16; 24, fig 1 of Chalvignac) is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) comprising a second chamber (see claim 1 above), the third chamber (see claim 1 above), and the diaphragm (see col 4, lines 24-26 of Hoffmann).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chalvignac in view of Hoffmann, Cox, and Sherman as applied to claim 3 above, and further in view of Milne (2014/0150796) and Mondry (5682877). 

However, Milne teaches a ventilator (10, fig 1 of Milne) with a processor (38, fig 1 of Milne). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the ventilator of the modified Chalvignac to include the processor as taught by Milne so as to execute coded instructions for implementing algorithms of the ventilator (see [0019], lines 1-2 of Milne). 
With respect to claim 12, the modified Chalvignac shows the processor is configured to provide for operation of the inspiratory valve controller (see col. 5, lines 18-20 of Cox) and the exhalation valve controller (see [0067], lines 5-8 of Chalvignac) based on an algorithm (see [0019], lines 1-2) and setting levels of tidal volume, number of breaths per minute, maximum peak inspiratory pressure (PIP), and positive end expiratory pressure (PEEP), wherein at least one of these parameters may be fixed or adjustable, but lacks setting oxygen enrichment supplied by an oxygenator.
 However, Mondry teaches a ventilator system (360, fig 9 of Mondry) with an oxygenator (oxygen source; 366, fig 9 of Mondry). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ventilator of the modified Chalvignac to include an oxygenator as taught by Mondry so as to provide oxygen to the patient.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chalvignac (2002/0014239) in view of Hoffmann (2008/0223368), Cox (4,206,754), and Milne (2014/0150796).

However, Milne teaches a ventilator (10, fig 1 of Milne) with a processor (38, fig 1 of Milne). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the ventilator of Chalvignac 
Further, the modified Chalvignac lacks an inspiratory valve controller.
However, Cox teaches a ventilator system (fig 1 of Cox) with an inspiratory valve controller (22, fig 1 of Cox) for opening and closing the valve (see col. 2, lines 39-41 and 62-63 of Cox).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Chalvignac to include the inspiratory and exhalation valve controllers so as to have precise control over the inspiratory and exhalation valves.
Further, the modified Chalvignac lacks the main inspiratory valve being a diaphragm valve which comprises a diaphragm.
However, Hoffmann teaches a valve assembly (1, fig 1 of Hoffmann) which is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) and includes a diaphragm (7/10, fig 1 of Hoffmann).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the main inspiratory valve of Chalvignac with the diaphragm valve as taught by Hoffmann, so as to replace one known valve with another.

Response to Arguments
Applicant’s arguments, see remarks, filed January 5, 20112, with respect to the rejection(s) of claim(s) 1, 5, 7-9, 13-19, and 34 under 35 U.S.C. § 103 have been fully considered new art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KELSEY E BALLER/            Examiner, Art Unit 3785                        
/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785